Hardin App. No. 6-95-12. The decline of jurisdiction in this discretionary appeal is reconsidered, sua sponte, and it is ordered by the court, sua sponte, that the appeal be allowed. The Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Hardin County.
IT IS FURTHER ORDERED by the court, sua sponte, that this cause be consolidated with Supreme Court case No. 96-616, State v. Dicus, and held for the decision in Supreme Court case No. 96-838, Akron v. Kirby.
IT IS FURTHER ORDERED by the court that the briefing schedule be stayed.